DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takatsugu (JP 2011-062674A; examined using a machine translation document which filed by Applicant on April 27, 2020).
Takatsugu discloses [Re claim 7] a drying method of a polyimide paste which includes an organic solvent (solvent A; see paragraphs 15-17) and a polyimide resin (polymer P; a desired polymer layer can be formed by using a polyimide; see paragraph 58) dissolved in the organic solvent (see paragraphs 11 and 12), and which becomes cured polyimide by being cured as a result of being dried and heated (see paragraphs 7 and 11), the drying method comprising: a step of applying the polyimide paste to a surface of a base material (a support) (see paragraph 12); a step of applying a solvent (liquid B) including a polar material (water or alcohol; see paragraphs 25 and 26) to a surface of the base material at least at a portion where the polyimide paste is applied (see paragraph 24); and a step of, after applying the solvent (liquid B) including the polar material, drying the polyimide paste and the solvent including the polar material (see paragraphs 32 and 33).
Takatsugu discloses [Re claim 8] wherein the polar material is at least one type among water, ethylene glycol, acetic acid, methanol, ethanol, 1-propanol, 2-propanol, 1-butanol, and formic acid (see paragraph 26).
Takatsugu discloses [Re claims 9 and 10] wherein the solvent (liquid B) including the polar material is a solvent which includes the polar material of equal to or more than one percent by mass (50 mass %; see paragraph 28).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Win et al. (US Pub. 2013/0310482; hereinafter “Win”) in view of Takatsugu.
Win discloses [Re claims 11-14] a manufacturing method of a solar cell (page 8, paragraph 115) which includes a cured polyimide film 7 (page 7, paragraph 99; page 8, paragraph 121) formed with cured polyimide (page 8, paragraph 121) as part of a structure of the solar cell (see fig. 2).
Win fails to disclose explicitly wherein the manufacturing method comprising:-3-New U.S. Patent Application a step of, when the cured polyimide film is formed, drying a polyimide paste using the drying method of the polyimide paste [Re claim 11] according to claim 7; [Re claim 12] according to claim 8; [Re claim 13] according to claim 9; and [Re claim 14] according to claim 10.
However, Takatsugu discloses wherein a method comprising a coating a polymer (polymer p) on a support, bringing a solvent (liquid B) into contact with the coating, and drying the coating (see paragraph 11; see rejections of claims 7-10 above).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to perform a certain method of applying and drying a polyimide material, as taught by Takatsugu, in order to obtain a polymer layer free from voids, thereby suppressing local lowering of the film strength even at high temperature and high humidity (Takatsugu; see paragraph 34).
Win discloses [Re claim 15] a manufacturing method of a solar cell (page 8, paragraph 115) which includes a cured polyimide film 7 (page 7, paragraph 99; page 8, paragraph 121) formed with cured polyimide (page 8, paragraph 121) as part of a structure of the solar cell (see fig. 2), the manufacturing method comprising: a step of forming a pn junction (page 8, paragraph 117) which joins a p-type layer 1 (page 8, paragraph 116) and an n-type layer 2 (page 8, paragraph 117) within a semiconductor substrate 1 (see fig. 2); a step of forming a p-type electrode 6 (page 8, paragraph 120) which electrically contacts the p-type layer 1 (see fig. 2); and a step of forming an n-type electrode 5 (page 8, paragraph 117) which electrically contacts the n-type layer 2 (see fig. 2).
Win fails to disclose explicitly a certain method steps of forming the cured polyimide film as follows: -4-New U.S. Patent Applicationa step of applying a polyimide paste which includes an organic solvent and a polyimide resin dissolved in the organic solvent, and which becomes the cured polyimide by being cured as a result of being dried and heated, to a surface of a structure including the semiconductor substrate; a step of applying a solvent including a polar material of at least one type among water, ethylene glycol, acetic acid, methanol, ethanol, 1-propanol, 2-propanol, 1-butanol, and formic acid, to a surface of the structure including the semiconductor substrate at least at a portion where the polyimide paste is applied; a step of, after applying the solvent including the polar material, drying the polyimide paste and the solvent including the polar material; and a step of heating and curing the dried polyimide paste to form the cured polyimide film.
However, Takatsugu discloses a method of forming a cured polyimide film comprising a step of applying a polyimide paste which includes an organic solvent (solvent A; see paragraphs 15-17) and a polyimide resin (polymer P; a desired polymer layer can be formed by using a polyimide; see paragraph 58) dissolved in the organic solvent (see paragraphs 11 and 12), and which becomes the cured polyimide by being cured as a result of being dried and heated (see paragraphs 7 and 11), to a surface of a structure (a support) (see paragraph 12); a step of applying a solvent (liquid B) including a polar material of at least one type among water, ethylene glycol, acetic acid, methanol, ethanol, 1-propanol, 2-propanol, 1-butanol, and formic acid (see paragraphs 25 and 26), to a surface of the structure at least at a portion where the polyimide paste is applied (see paragraph 24); a step of, after applying the solvent (liquid B) including the polar material, drying the polyimide paste and the solvent including the polar material (see paragraph 32); and a step of heating and curing the dried polyimide paste (further heat drying may be performed; see paragraph 33).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to perform a certain method of applying and drying a polyimide material, as taught by Takatsugu, in order to obtain a polymer layer free from voids, thereby suppressing local lowering of the film strength even at high temperature and high humidity (Takatsugu; see paragraph 34).
Takatsugu discloses [Re claim 16] wherein the solvent (liquid B) including the polar material is a solvent which includes the polar material of equal to or more than one percent by mass (50 mass %; see paragraph 28).  The motivation statement stated in the rejection of claim 15 also applies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/
Primary Examiner, Art Unit 2826                                                                                                                                                                                            September 9, 2022